


Exhibit 10.3
FORM OF


PERFORMANCE
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2009 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:
No. of Shares:
Grant Date:


Pursuant to the Boston Private Financial Holdings, Inc. 2009 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Boston Private
Financial Holdings, Inc. (the “Company”) hereby grants a Restricted Stock Award
(an “Award”) to the Grantee named above. Upon acceptance of this Award, the
Grantee shall receive the number of shares of Common Stock, par value $1.00 per
share (the “Stock”) of the Company specified above, subject to the restrictions
and conditions set forth herein and in the Plan. The Company acknowledges the
receipt from the Grantee of consideration with respect to the par value of the
Stock in the form of cash, past or future services rendered to the Company by
the Grantee or such other form of consideration as is acceptable to the
Administrator.
1.     Acceptance of Award. The Grantee shall have no rights with respect to
this Award unless he or she shall have accepted this Award by signing and
delivering to the Company a copy of this Award Agreement in writing or
electronically through the Company’s Stock Plan Administration System. The
shares of Restricted Stock awarded hereunder shall be issued electronically and
allocated to the Grantee’s Stock Plan Administration System account and the
Grantee’s name shall be entered as the stockholder of record on the books of the
Company. Thereupon, the Grantee shall have all the rights of a stockholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified below (including, without
limitation, Sections 2, 3 and 6, below). The shares of Restricted Stock so
accepted shall be held in this account as granted by the Company through the
vesting dates noted in Section 3, below. The Grantee shall forfeit this Award
(whether vested or unvested) if the Grantee does not sign and deliver to the
Company a copy of the Non-Solicitation and Confidentiality Agreement provided
herewith (the “Non-Solicitation Agreement”) or acknowledge, in writing on such
form provided by the Company, any similar covenants and obligations under an
existing agreement with the Company or its Subsidiary, in either case, within 30
days of the Grant Date.



1

--------------------------------------------------------------------------------




2.     Restrictions and Conditions.
(a)     Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.
(b)     Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.
3.     Vesting of Restricted Stock. The restrictions and conditions in this
Agreement shall lapse and the Restricted Stock shall vest based on the Company’s
performance during the period beginning on January 1, 2011 and ending on
December 31, 2013 (the “Measurement Period”). The Shares of Restricted Stock
shall vest if, and only to the extent that, the Company achieves the performance
targets described on Schedule A, hereto. The number of shares of Stock set forth
above (the “Target Award”) represents the number of shares of Stock that will
vest if the Company achieves target levels of performance, and the actual number
of shares of Stock that may vest could be lower than the Target Award and could
be zero. To the extent that the Company’s performance during the Measurement
Period exceeds the target performance metrics described on Schedule A, the
Grantee may be eligible to receive an award of a number of shares of Stock in
addition to the Target Award, calculated pursuant to such schedule. The Grantee
shall forfeit any portion of the Target Award that does not vest upon the
conclusion of the Measurement Period. Subsequent to any such vesting date or
dates, the shares of Stock on which all restrictions and conditions have lapsed
shall no longer be deemed Restricted Stock.
4.     Termination of Employment. Except as otherwise provided in this Section
4, if the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason prior to vesting of
shares of Restricted Stock granted herein, all shares of Restricted Stock shall
immediately and automatically be forfeited and returned to the Company.
Notwithstanding the foregoing, if the Grantee’s employment with the Company and
its Subsidiaries is terminated either (a) due to Grantee’s death or disability
(as determined by the Administrator), (b) due to Grantee’s Retirement (as
defined in the Plan), or (c) by the Company without Cause (as defined below),
the Grantee shall be eligible to vest, upon the conclusion of the Measurement
Period, with respect to a pro-rated portion of the Target Award, calculated
based on the number of days during the Measurement Period from the Grant Date
through the date the Grantee’s termination of employment, if, and only to the
extent that, the Company achieves the performance targets described on Schedule
A. The Administrator’s determination of the reason for termination of the
Grantee’s employment shall be conclusive and binding on the Grantee and his or
her representatives or legatees.
“Cause” means a termination of the Grantee’s employment as a result of (i)
conviction of the Grantee of, or plea of guilty or nolo contendere by the
Grantee to, a felony, or (ii) dishonest acts against the Company or any of its
subsidiaries, or (iii) willful gross misconduct which is likely to cause
financial loss to the Company or any of its Subsidiaries or to cause damage to
the business reputation of the Company or any of its Subsidiaries, or (iv)
willful and repeated misconduct or gross neglect constituting bad faith in
performing the Grantee’s duties with the Company, or (v) breach of fiduciary
duty involving personal profit to the Grantee. For purposes of clauses (iii) and
(iv), no act, or failure to act, on the Grantee’s part shall be deemed “willful”

2

--------------------------------------------------------------------------------




unless done, or omitted to be done, by the Grantee without reasonable belief
that the Grantee’s act, or failure to act, was in the best interest of the
Company and any of its subsidiaries. In the event the Grantee is a party to an
employment agreement with the Company or any Subsidiary that contains a
different definition of “cause,” the definition set forth in such other
agreement shall be applicable to the Grantee for purposes of this Agreement and
not this definition.
5.     Change of Control. Notwithstanding the provisions of Section 3, above, or
the provisions of any agreement between the Grantee and Company or any
Subsidiary that is in effect as of the date hereof, in the event of a Change of
Control (as defined in Section 19 of the Plan) or Sale Event (as defined in
Section 3(c)) of the Plan) prior to the end of the Measurement Period, (i) if,
in connection with such Change of Control or Sale Event, this Award is not
assumed or continued by the successor entity in such Change of Control or Sale
Event or substituted with a new award of such successor (in accordance with
Section 3(c) of the Plan), the restrictions and conditions in this Agreement
shall lapse and the Restricted Stock shall automatically become vested with
respect to a pro-rated portion of the Target Award calculated based on the
number of days during the Measurement Period from the Grant Date through the
effective date of such Change of Control or Sale Event, and (ii) if this Award
is assumed or continued by the successor entity in such Change of Control or
Sale Event or substituted with a new award of such successor subject to the
provisions of the Plan, the Restricted Stock shall vest in accordance with
Sections 3 and 4 and Schedule A of this Agreement (as applicable), subject, in
each case, to the terms of the Plan and to any applicable adjustments to the
performance metrics set forth on Schedule A in connection with such Change of
Control or Sale Event that may be made in the sole discretion of the
Administrator and the parties to such Change of Control or Sale Event.
6. Dividends. Dividends on Shares of Restricted Stock shall be accumulated and
shall be subject to restrictions, conditions and risk of forfeiture to the same
extent as the Shares of Restricted Stock granted hereunder. Such accumulated
dividends shall be distributed and paid to the Grantee at such time and only to
the extent that the Shares subject to this Award shall vest in accordance with
Section 3 and Schedule A hereof.
7. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
8. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.
9. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Section 10, below, and to the extent permitted under Section 2(d),
the Grantee may elect to have the required minimum tax withholding

3

--------------------------------------------------------------------------------




obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued or released by the transfer agent a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.
10.     Election Under Section 83(b). The Grantee and the Company hereby agree
that the Grantee may, within 30 days following the acceptance of this Award as
provided in Section 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company. The Grantee acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with regard to such election.
11.     No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.
12.     Clawback. This Award and any shares of Stock granted hereunder (and any
gains thereon) shall be subject to recovery or “clawback” by the Company if and
to the extent that the vesting of such shares of Stock was determined or
calculated based on materially inaccurate financial statements or any other
material inaccurate performance metric criteria. If the Company or its
Subsidiaries terminate the Grantee’s employment due to the Grantee’s gross
negligence or willful misconduct (whether or not such actions also constitute
Cause hereunder) which conduct, directly or indirectly results in the Company
preparing an accounting restatement, and/or, if the Grantee breaches any
provision of the Non-Solicitation Agreement (or, if applicable, such other
agreement referenced in Paragraph 1, above) any shares of Stock granted
hereunder, whether or not vested, (and any gains thereon) shall be subject to
forfeiture, recovery and “clawback.”

4

--------------------------------------------------------------------------------




13.     Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
BOSTON PRIVATE FINANCIAL
HOLDINGS, INC.
 
 
By:
 
 
Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:
 
 
 
 
 
 
Grantee's Signature
 
 
 
 
 
 
 
Grantee's name:




5

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE TARGETS
The Restricted Stock shall vest based on the Company’s performance measured with
reference to the following performance metrics for the Measurement Period:
1.     Primary Performance Metric: The Company’s return on average equity (or
“ROE”) for the 2013 fiscal year. The Primary Performance Metric will determine
the percentage of the Target Award that will vest (between 0 percent and 150
percent of the Target Award).
The Grantee shall be eligible to vest with respect to a percentage of the Target
Award based on the Company’s attainment of the ROE targets, as set forth in the
table below:
Performance Level
ROE for 2013 Fiscal Year
Percentage of Target
Award Earned(1)
Threshold
8%
50%
Target
12%
100%
Significant Overachievement
13%
150%

(1) Interpolation between performance levels shall be measured on a straight
line basis
If the threshold level is not achieved, then none of the shares of Restricted
Stock shall vest and the Award shall be forfeited. The number of shares of Stock
that may vest and/or be granted to the Grantee pursuant the Primary Performance
Metric shall be referred to as the “Primary Metric Award.”
2.     Secondary Performance Metric: the Administrator shall review a
combination of the following components to determine whether any adjustment to
Primary Metric Award will be made for the Grantee. Such adjustment may result in
a positive or negative adjustment from the Primary Metric Award of up to 20
percent:
(a)     TCE/RWA: Ratio of Tangible Common Equity to Risk Weighted Assets
(“TCE/RWA”) as of the end of the Measurement Period compared to TCE/RWA for the
Company’s peer group approved by the Administrator;
(b)     Efficiency Ratio: The Company’s efficiency ratio for the 2013 fiscal
year; and
(c)     Revenue Growth: The Company’s compounded annual growth rate (“CAGR”) for
the Measurement Period.

--------------------------------------------------------------------------------




The Secondary Performance Metrics may adjust the Primary Metric Award in
accordance with the table below:
Performance
Level
TCE/RWA
(vs. Peer Group)
Efficiency Ratio
CAGR
Adjustment to
Primary Metric
Award(1)
Threshold
25th Percentile
73%
3%
-20%
Target
Peer Median
70%
6%
0%
Significant Overachievement
75th Percentile
67%
8%
+20%
Relative Weight
33%
33%
33%
 

(1) Interpolation between performance levels shall be measured on a straight
line basis.
(2) Subject to the Administrator’s discretion.
The final number of shares of Stock that shall vest (the “Final Award”) shall be
determined and communicated to the Grantee by the Administrator as soon as
reasonably practicable following the conclusion of the Measurement Period, but
in no event, later than 90 days thereafter. The Administrator’s decision with
respect to Final Award shall be conclusive and binding on the Grantee and his or
her representatives or legatees. For purposes of clarity, the Grantee shall in
no event receive or vest with respect to a number of shares of Stock
representing more than 180 percent of the Target Award. As explained in the
Agreement, to the extent that the Final Award exceeds the Target Award, the
Grantee shall be entitled to receive an award of additional shares of Stock
equal to such excess after the conclusion of the Measurement Period.

